MEMORANDUM OPINION
NIX, Presiding Judge:
Alton Hughie Martin, hereinafter referred to as the defendant, was charged, tried, and convicted in the Municipal Court of Oklahoma City, State of Oklahoma, for the crime of Operating A Motor Vehicle While Under the Influence of Intoxicating Liquor; and sentenced to pay a fine of Twenty Dollars ($20.00).
This cause was summarily submitted under the provisions of Rule 6 of this Court on the 29th day of December, 1966, and from an examination of the record we are of the opinion that the information filed in this cause was not error. However, there were no objections to the information, no demurrer — in fact, defense counsel waived reading of the information, and entered a plea of not guilty. On pg. 16 of the casemade, defense counsel further stipulated that the alleged offense took place within the corporate limits of Oklahoma City.
The evidence amply supports the verdict of the judge, the punishment imposed is well within the range provided by law, and the record is free from fundamen*987tal error. Under such circumstances, we are of the opinion the judgment and sentence appealed from should be, and the same is, hereby affirmed.
BUSSEY and BRETT, JJ., concur.